HfcC'D iiV COURT Of Af '"•&*.
                                                            12th Court of Arjye£l_s nis^ria
January 5, 2015

John R. Soard
38 Delsie Street
Clarksville, AR 72830                                      CATHY S. L.USK, Ci/LFV<
(479) 739-5512



Katrina McClenny, Chief Deputy Clerk
Twelfth Court of Appeal
1517 West Front Street, Suite 35^4
Tyler, Texas      75702

RE:      Case Number                 12-14-00211-CV
              Trial Court Case No.    3-42005, 3-42004, 3-42003, 3-41396 and CCL-11-13178

Style:        John R. Soard
         v.

      Terry Thorn, Sheila Smith, Mary Page and B Jeffery Doran
Dear Ms. McClenny:

         This is in response to your letter stating the Appellant's brief in the above-referenced
case was due to have been filed on December 29, 2014.

         I have notified you, Janice Staples and Misty McAdams several times that all the records
have not been received, the last, dated December 12, 2014.

         According to TRAP 38.6, The Appellant must file a brief within 30 days after the last
records were filed.


         The Texas Rules of Appellate Procedure states, "The trial and appellate courts are
jointly responsible.for ensuring that the appellate record is timely filed." TRAP 37 lists the
Duties of the Appelate clerk.

       This case is about six months behind. How much longer does the appellate clerk plan to
wait before pressure is put on Misty McAdams and the trial court to get this thing on the road?

        I have paid the costs billed to me by the clerk and reporter to forward the files. If
either party says they misfigured the costs, I will have to be told the amount before I can pay it.

Very truly yours,



John R. Soard